    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 1 of 10




                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

FIELDWOOD ENERGY OFFSHORE LLC,§
FIELDWOOD ENERGY LLC,         §
-and-                         §
CASTEX OFFSHORE INC.,         §
                              §
             Plaintiffs,      §
                              §
v.                            §                     CIVIL ACTION NO.
                              §                     4:18-CV-03218
PRIME OFFSHORE LLC,           §
SUMITOMO CORPORATION          §
OF AMERICAS,                  §
SUMITOMO CORPORATION,         §
-and-                         §
SUMMIT SHALE INTERNATIONAL    §                     JURY TRIAL DEMANDED
CORPORATION,                  §
                              §
             Defendants.      §


             PLAINTIFFS’ COMBINED REPLY TO
    ALL DEFENDANTS’ RESPONSES RELATED TO PLAINTIFFS’
         MOTION FOR PARTIAL SUMMARY JUDGMENT
   REGARDING CONTINUING DECOMMISSIONING OBLIGATIONS


TO THE HONORABLE JUDGE PETER BRAY:

      Pending is Plaintiffs’ motion regarding decommissioning liability (Doc. No.

57). Prime and SCOA/SUSHI have responded separately (with Doc. Nos. 64 and

60, respectively). Plaintiffs submit this combined reply to address both filings.




                                          1
    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 2 of 10




                              Argument and Authorities

   1. Plaintiffs Are Entitled to Summary Judgment on the Limited Issues
      Raised.
         Prime posits in its response (Doc. No. 64) that Plaintiffs’ Motion is “unclear

about what precisely Plaintiffs seek summary judgment on.” For its part, SCOA

says that, because the Motion does not itself prove alter ego or SBE, “the Court need

not even reach the question of whether SGV is actually liable for the P&A expenses

as a prior interest holder.” Doc. No. 60, pp. 5-6. Both of these statements miss the

point. Plaintiffs explained that the Motion did not address the release defense or

veil-piercing issues, but instead was limited as follows:

         [This Motion] seeks summary judgment only on the issue of prior
         interest owners’ continuing decommissioning liability. Of course,
         Plaintiffs must prove their alter ego claim at trial and overcome the
         release defense in order to show final liability. Plaintiffs merely seek
         summary judgment that decommissioning obligations held by prior
         interest holders survive assignment and continue to run in the absence
         of express release.

Motion (Doc. No. 57), p. 4-5 n.1 (emphasis added). Plaintiffs are well aware they

must prove that SCOA and SUSHI/PSIUSA are liable for SGV’s debts, and that they

must overcome Prime’s release defense to finally prevail in this case. The pending

Motion seeks only to affirm what the OOA and the law relevant under OCSLA make

clear: that prior owners like Prime and SGV remain liable for decommissioning

costs.



                                            2
    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 3 of 10




      Plaintiffs made explicit in their Motion what they sought: a partial summary

judgment that “Defendants’ liability for P&A costs—under the controlling

Operating Agreement, under the RSA, under Texas law, under Louisiana law, and

under federal regulations—remains even after the interests are assigned.” Doc. No.

57, p. 10.

      Despite what SCOA suggests on page 5 of its Response, there was no need

for a declaratory judgment regarding SGV’s liability – Plaintiffs have alleged that

SGV had liabilities under the OOA, and that SCOA and SUSHI are responsible for

those liabilities because they are each “effectively a party to the Agreement.”

Second Amended Complaint, ¶ 57. This is so because SCOA and SUSHI are

responsible for the liabilities of SGV under the alter-ego and SBE doctrines. Second

Amended Complaint, ¶ 12.

      The motion regarding decommissioning obligations (applicable to all

Defendants in this case) does not seek a finding of final liability by litigating the

respective alter ego and release questions; instead, it seeks a determination that

liabilities for decommissioning costs survive assignment of interests. See Motion

(Doc. No. 57), p. 4 n.1. The motion regarding release (applicable only to Prime)

seeks a finding that Prime was never released from its obligations running to

Tammany’s interests. The evidence offered for both demonstrates Plaintiffs are

entitled to partial summary judgment.


                                         3
    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 4 of 10




   2. Prior Owners’ Decommissioning Obligations With Respect to
      Tammany’s Share Remain.
      The parties have already submitted multiple briefs regarding the fact that a

prior owner of a well remains liable for decommissioning costs that are paid after

the prior owner assigns its interest. Plaintiffs recently responded to the Defendants

summary judgments on these issues. Doc. Nos. 68 & 69.

      The Defendants both point to Section 8.6 and Section 14.5 of the OOA in an

attempt to claim they are not liable as prior interest owners. Section 8.6 says that

when a party fails to pay a charge, then the other participating parties shall pay the

unpaid amount in proportion to their interest. Doc. No. 60, p. 7. Section 14.5 says

that the parties are to share costs of well abandonment or platform removal in

proportion to their participating interest. Doc. No. 60, p. 8.

      Both sets of Defendants point out that Section 8.6 and Section 14.5 both refer

to current participating parties paying at in proportion to their interest, and argue

that they are absolved from any liability as prior owners (or, for SCOA, as a party

responsible for prior owners’ obligations). Doc. No. 60, p. 7 (for 8.6, “At the time

Tammany failed to pay the P&A expenses—years after SGV sold all of its interest

in the Lease to Tammany—SGV had no interest.”); Doc. No. 64, p. 6 (“[A]t the time

these expenses were incurred, Prime did not own any interest in the well, nor was it

a Participating Party.”); Doc. No. 60, p. 8 (“Section 14.5 is thus consistent with

Section 8.6—only a Party ‘owning’ a well at the time of a government-ordered

                                           4
    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 5 of 10




abandonment is required to share in the costs of the abandonment operation.”); Doc.

No. 64, p. 7 n.1 (“Prime has not, and could not, accrue any obligations under Section

8.6 to cover Tammany’s defaulted expenses.”)

      The arguments regarding both of these OOA sections is the same: Defendants

say you should not be able to hold prior owners liable because the contractual

language refers to holding present owners liable.         As Plaintiffs have already

explained on pages 3-6 of Doc. No. 68 (incorporated herein by reference), these

arguments fail. Just today, SCOA claimed that Section 8.6 is somehow different

from Section 14.5 because it specifically references “unpaid charges.” Doc. No. 71,

p. 5. But Sections 8.6 and 14.5 both on their face give rise to obligations under the

contract to current parties. And, as the Fifth Circuit has explained, Louisiana law

holds former parties responsible as if they were current parties to a contract even

after they assign their interests. Chieftain Intern. (U.S.), Inc. v. Se. Offshore, Inc.,

553 F.3d 817, 819 (5th Cir. 2008) (“Louisiana law provides that an assignee and

assignor remain solidarily liable with regard to the assignor’s obligations to a third

party unless the third party releases the assignor.”). Whether the Court looks to

Section 8.6 or Section 14.5, the Defendants have not obtained a release of their

obligations under either provision for the decommissioning obligations that accrued

while they were owners.




                                           5
     Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 6 of 10




   3. Prime’s Has No Support for the Argument that the Law is
      “Distinguishable as to Prime.”
       Prime says in its Response that the law is “distinguishable as to Prime” and

that Plaintiffs cannot recover from Prime “any portion of Tammany’s expenses.”

Doc. No. 64, pp. 7-8. Prime’s theory here is unclear, as it cites no authority for this

part of its brief (other than saying that Plaintiffs’ authorities had different facts). As

already explained, the OOA (including Sections 8.6 and 14.5) do give rise to liability

for the other owners when one of them defaults – and, until released, prior owners

retain that liability.

   4. Prime’s Argument Regarding Section 15.1 is Unavailing.
       Finally, Prime latches onto Section 15.1 of the OOA (“Withdrawal”) as its

provision under which it assigned its interest and was purportedly released. Section

15.1 reads in relevant part:

       15.1 Withdrawal. Any Party may withdraw from this Agreement and
       thereby be relieved of all responsibilities with respect to the Lease by
       giving notice to the other Parties of such desire together with an offer
       to convey at no cost by a recordable instrument, without warranty,
       express or implied, except for its own acts, all of its interest in and to
       the Lease, the oil and gas, and the property and equipment owned
       hereunder. . . . Thereafter, the withdrawing Party shall assign its entire
       interest ratably to the remaining Parties

       Prime offers no evidence that it followed the withdrawal procedure set forth

in Section 15.1, nor does it cite any case suggesting that the language of this

provision would constitute a release that could overcome its obligations as a prior

interest owner. It asserts that it “assigned its interests on a pro rata basis to the
                                            6
    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 7 of 10




remaining parties,” Doc. No. 64, p. 9, but a review of the before-and-after interests

that the remaining parties had as a result of the RSA (as described on pages 1-3 of

the RSA) do not support the notion that the interests were in fact distributed “pro

rata” (or “ratably,” to use the language of Section 15.1).          But, perhaps most

importantly, Prime’s suggestion that the RSA accomplished a “withdrawal” under

15.1 that released it from all liability still runs headlong into the most glaring

problem with Prime’s argument: it ignores Section 6 of the RSA, which limits the

scope of Prime’s release, as described more fully in the following section. However

Prime might interpret Section 15.1, it subsequently agreed in the RSA that it would

remain responsible for other obligations it incurred as “owners of the Assets and/or

pursuant to the Lease and/or the JOA.”

   5. The RSA Is Narrowly Drafted and Excludes Tammany’s Portion.

      The RSA does not expressly release Prime from its liability for Tammany’s

defaulted amounts.

      Prime makes only one real argument to explain its “release” from Tammany’s

share of liability (aside from arguing there is no liability): that Section 3 of the RSA,

which releases Prime from “costs and expenses for Prime’s proportionate share of

the Obligations for the Assets,” somehow also applies to release Prime from any

liability associated with Tammany’s share. By its plain language, it does not. It

would have been easy enough in Section 3 to write that Prime was released from


                                           7
    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 8 of 10




“costs and expenses for all obligations for the Assets,” but instead the parties used

the limiting phrase “Prime’s proportionate share” of the obligations. It is used in the

definitions to the RSA, in the releasing language, and—importantly—in the

language that makes explicit that Prime retained liability. Section 6 reads:

      Notwithstanding anything to the contrary set forth herein, the Releasing
      Party’s release and assumption of the Obligations shall only apply to
      Prime’s interest in the Assets. Except as specifically set forth herein,
      the Releasing Parties and Prime shall remain liable and responsible for
      all other obligations and liabilities incurred as owners of the Assets
      and/or pursuant to the Lease and/or the JOA.

(emphasis added). Prime has never been released from its obligations associated

with the interests of the assignees. The liability survives. The parties were free to

contract otherwise. They chose not to.


                                      Conclusion

      Decommissioning obligations for prior owners survive assignment absent an

express release contemplating otherwise. Prime’s settlement agreement expressly

excludes release of liabilities not associated with its own proportionate share.

Plaintiffs request this Court grant both its motions for partial summary judgment and

grant any other relief to which it finds Plaintiffs justly entitled.




                                            8
    Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 9 of 10




                                          Respectfully submitted,

                                          BECK│REDDEN LLP

                                          By: /s/ Geoff A. Gannaway
                                                 Geoff A. Gannaway
                                                 Texas State Bar No. 24036617
                                                 Federal I.D. No. 37039
                                                 ggannaway@beckredden.com
                                          1221 McKinney St., Suite 4500
                                          Houston, Texas 77010-2010
                                          Telephone: (713) 951-3700
                                          Facsimile: (713) 951-3720

                                          ATTORNEY-IN-CHARGE FOR
                                          PLAINTIFFS FIELDWOOD ENERGY
                                          OFFSHORE LLC,
                                          FIELDWOOD ENERGY LLC, AND
                                          CASTEX OFFSHORE INC.



Alex B. Roberts
Texas State Bar No. 24056216
Hannah L. Roblyer
Texas State Bar No. 24106356
Beck Redden LLP
1221 McKinney, Suite 4500
Houston, Texas 77010-2010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720

OF COUNSEL FOR PLAINTIFFS
FIELDWOOD ENERGY OFFSHORE LLC,
FIELDWOOD ENERGY LLC, AND
CASTEX OFFSHORE INC.



                                      9
   Case 4:18-cv-03218 Document 75 Filed on 10/11/19 in TXSD Page 10 of 10




                        CERTIFICATE OF SERVICE

      I hereby certify that I caused a true and correct copy of the foregoing
instrument to be served on the following counsel of record in accordance with the
Federal Rules of Civil Procedure on this 11th day of October 2019, by electronic
mail:

Counsel for Defendant
Prime Offshore LLC:
Larry R. Veselka
lveselka@skv.com
Austin R. Kreitz
akreitz@skv.com
Smyser Kaplan & Veselka, L.L.P.
700 Louisiana, Suite 2300
Houston, Texas 77002

Counsel for Defendants
Sumitomo Corporation of Americas and
Summit Shale International Corporation:
Michael D. Morfey
michaelmorfey@HuntonAK.com
M. Kaylan Dunn
kaylandunn@HuntonAK.com
Hunton Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002

                                          /s/ Geoff A. Gannaway




                                       10
